United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2126
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                  Jeremy Agard

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Aberdeen
                                 ____________

                         Submitted: February 27, 2019
                            Filed: March 4, 2019
                                [Unpublished]
                               ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Jeremy Agard, who pleaded guilty to assault and abusive sexual contact,
appeals his 235-month prison sentence. As part of his plea agreement, he waived
his right to appeal anything other than an above-Guidelines-range sentence. The
235-month sentence the district court 1 imposed was lower than the 240-month
sentence recommended by the Guidelines. In an Anders brief, Agard’s counsel
raises the substantive reasonableness of the sentence as a potential issue on appeal
and requests permission to withdraw. See Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. United
States v. Azure, 571 F.3d 769, 772 (8th Cir. 2009). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no non-frivolous
issues for appeal falling outside the scope of the appeal waiver. Accordingly, we
dismiss the appeal and grant counsel permission to withdraw.
                        ______________________________




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
                                         -2-